          Case 2:19-cv-02147-JWL-JPO Document 53 Filed 10/15/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

  MARK ENSMINGER, on behalf of himself and
  those similarly situated,

                                Plaintiff,
  v.
                                                        Case No.: 2:19-cv-2147-JWL-JPO
  CREDIT LAW CENTER, LLC a/k/a
  THOMAS ANDREW ADDLEMAN L.L.C.,                        JURY TRIAL DEMAND
  d/b/a CREDIT LAW CENTER, et al.

                                Defendants.


       PLAINTIFF’S NOTICE OF TAKING DEPOSITION OF DEFENDANT THOMAS
                             ANDREW ADDLEMAN

          Plaintiff, MARK ENSMINGER, by and through her undersigned counsel and pursuant to

  the Federal Rules of Civil Procedure hereby provides notice of taking an oral deposition of

  Thomas Andrew Addleman at the location, on the date and at the time stated below.

              Name                             Date & Time                        Location

Thomas Andrew Addleman                       November 7, 2019      CLC
                                                9:00 a.m.          4041 NE Lakewood Way Ste 140
                                                                   Lee’s Summit, MO 64064


          The deposition is being taken for the purposes of discovery, for use at trial, or for such

  other purposes as are permitted under the Federal Rules of Civil Procedure. This deposition is to

  continue from day-to-day until such time as it is completed or may be adjourned to be

  reconvened at such later date as may be established therefore by those in attendance at such

  deposition. The foregoing deposition will be conducted in person and/or via telephone and/or via

  the Internet, and record the same via stenographic and/or videographic means.




                                                    1
  85193
        Case 2:19-cv-02147-JWL-JPO Document 53 Filed 10/15/19 Page 2 of 2




Dated: October 15, 2019                     Respectfully submitted,


                                            By: /s/ Matthew S. Robertson
                                            Keith J. Keogh (pro hac vice)
                                            Amy L. Wells (pro hac vice)
                                            Keogh Law, Ltd.
                                            55 West Monroe Street
                                            Suite 3390
                                            Chicago, Illinois 60603
                                            (312) 726-1092
                                            Email: keith@keoghlaw.com
                                            awells@keoghlaw.com

                                            Michael H. Rapp              #25702
                                            A.J. Stecklein               #16330
                                            Matthew S. Robertson         #27254
                                            Stecklein & Rapp Chartered
                                            748 Ann Ave
                                            Kansas City, KS 66101
                                            Telephone:     (913) 371-0727
                                            Facsimile:     (913) 371-0727
                                            Email: mr@kcconsumerlawyer.com
                                                    aj@kcconsumerlawyer.com
                                                    msr@kcconsumerlawyer.com

                                            Attorneys for Plaintiff


                               CERTIFICATE OF FILING

        I certify that on October 15, 2019, the foregoing document was filed with the Clerk of

the Court's ECF/CM system, which will automatically notify counsel of record.

                                                   By: /s/Matthew S. Robertson
                                                   Attorney for Plaintiff




                                               2
85193
